Case 1:21-cv-10163-FDS Document 8-6 Filed 03/04/21 Page 1 of 3




              EXHIBIT
                 F
                  Case 1:21-cv-10163-FDS Document 8-6 Filed 03/04/21 Page 2 of 3


Jacob A. Tosti

From:                              Jennifer L. Markowski <JMarkowski@fmglaw.com>
Sent:                              Friday, January 29, 2021 5:54 PM
To:                                Timothy Van Dyck; Sherelle Wu
Cc:                                Chuck Gilligan; Jennawe M. Hughes
Subject:                           Local 4 v. Alongi Complaint
Attachments:                       Civil Action Cover Sheet and Category Form.pdf; Complaint for Breach of Fiduciary
                                   Duty.pdf; Exhibits to Complaint A-F.PDF

Follow Up Flag:                    Follow up
Flag Status:                       Flagged


CAUTION: This email originated outside of the organization. Do not click links or open attachments you were not
expecting.

Hi Tim. Thanks for speaking with us today. I'm attaching the federal court filings and also copying Fund counsel, Chuck
Gilligan. We're serving as local counsel, but Chuck is primarily handling the matter and is well versed in ERISA matters.
I'm sure he would be happy to discuss the claims in further detail with you.

In the meantime, please let us know if you have authority to accept service on behalf of Gina.

Thanks.
Jen

Jennifer L. Markowski
Freeman Mathis & Gary, LLP
60 State Street | Suite 600 | Boston, MA 02109-1800
D: 617.807.8962 | C: 781.883.6273
mailto:JMarkowski@fmglaw.com | https://protect-us.mimecast.com/s/VrKaCv2YqxI73n6LtQIoyc?domain=fmglaw.com

A Corporate Counsel Magazine "Go-To Law Firm®" for litigation

CA | CT | FL | GA | KY | MA | NJ | NY | PA | RI

Please read this important notice and confidentiality statement


The electronic message on which you clicked to get to this page and any attached documents are from the law firm of
Freeman Mathis & Gary, LLP and are covered by the Electronic Communications Privacy Act, 18 U.S.C. §§2510-2521. The
communication on which you clicked is a privileged and confidential attorney-client communication and/or work
product of counsel. If you are not the intended recipient, you are notified that any disclosure, copying, distribution
and/or the taking of or refraining from taking of any action in reliance on the contents of the communication on which
you clicked are strictly prohibited and may result in legal action being instituted against you. Please reply to the sender
advising of the error in transmission and delete the message and any accompanying documents from your system
immediately.
IRS Circular 230 Notice: To ensure compliance with certain regulations promulgated by the U.S. Internal Revenue
Service, we inform you that any federal tax advice contained in the communication on which you clicked (including any
attachments) is not intended or written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding


                                                             1
                 Case 1:21-cv-10163-FDS Document 8-6 Filed 03/04/21 Page 3 of 3
tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to another
party any tax-related matters addressed herein, unless expressly stated otherwise.




                                                         2
